Case 1:18-cv-01545-EK-LB Document 99 Filed 12/29/20 Page 1 of 4 PageID #: 3053




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------x

 MOSHE BERLIN,

             Plaintiff,                                        ORDER
                                                        18-cv-1545(EK)(LB)
       -against-

 JETBLUE AIRWAYS, et al.,

                   Defendants.
------------------------------------------x
ERIC KOMITEE, United States District Judge:

            The Court has received Plaintiff’s letter regarding

the sealing of certain exhibits to his opposition to Defendants’

motion for summary judgment.        See ECF No. 98.     In the letter,

Plaintiff “seeks guidance” from the Court as to whether sealing

the exhibits is necessary pursuant to a confidentiality

agreement between the parties.        Id.   The Court construes this

letter as a motion to file the exhibits under seal and directs

Plaintiff to provide additional information, as set forth below.

                               I. Background

            Plaintiff filed his opposition papers in response to

Defendants’ motion for summary judgment on September 14, 2020.

See ECF No. 97.     Based on the Declaration of Chauncey D. Henry

attached to Plaintiff’s opposition papers, the exhibits that are

the subject of this sealing motion appear to relate to JetBlue’s
Case 1:18-cv-01545-EK-LB Document 99 Filed 12/29/20 Page 2 of 4 PageID #: 3054



security practices and other airline policies and procedures

(Ex. A-H, J, K, O, P, and Q), as well as to JetBlue’s response

to the incident at issue in this case (Ex. AG, AH, AI, AK, AL,

AQ, and AR).1     See ECF No. 97-3 ¶¶ 1-8, 10-11, 15-17, 33-35, 37-

38, 43-44.    Plaintiff has not submitted the records for the

Court’s review or explained the basis for sealing them.

Instead, Plaintiff states that Defendants requested these

exhibits be sealed pursuant to the parties’ confidentiality

agreement.2     Id.

                              II. Discussion

             Documents submitted in connection with a motion for

summary judgment are considered “judicial documents” to which

there is a presumption of public access under the common law and

the First Amendment.      See Lugosch v. Pyramid Co. of Onondaga,

435 F.3d 110, 121 (2d Cir. 2006).         The weight of this

presumption is governed by “the role of the material at issue in

the exercise of Article III judicial power and the resultant




      1 This Court previously granted Defendants’ motion to file certain

documents relating to JetBlue’s in-flight security practices under seal,
based on the Court’s review of the documents and Defendants’ letter in
support of sealing. See Order dated July 9, 2020, ECF No. 88.
      2 The confidentiality agreement provides that any “confidential
material” within the scope of the agreement, “that is desired to be included
in any papers filed with the Court, . . . shall be . . . filed under seal in
accordance with the Local Rules for the Eastern District of New York and/or
the relevant Judge’s individual rules of practice.” ECF No. 98-1 ¶ 6.
Magistrate Judge Bloom endorsed the confidentiality agreement between the
parties by order dated July 9, 2018. See Protective Order, ECF No. 31.


                                      2
Case 1:18-cv-01545-EK-LB Document 99 Filed 12/29/20 Page 3 of 4 PageID #: 3055



value of such information to those monitoring the federal

courts.”     United States v. Amodeo, 71 F.3d 1044, 1049 (2d

Cir.1995).    Such documents may be sealed when there are

countervailing factors such as privacy interests at stake, and

where “specific, on the record findings are made demonstrating

that closure is essential to preserve higher values and is

narrowly tailored to serve that interest.”          Lugosch, 435 F.3d at

120.

             It is not enough for parties to assert that a

confidentiality agreement or protective order governing

discovery allows for documents or information to be filed under

seal.   “Although it is true that a protective order may provide

guidance to the parties regarding what documents it might be

appropriate to seal and how such documents should be presented

to the Court, the decision to allow documents to be filed under

seal in connection with motions and court proceedings is a

wholly separate inquiry governed by a different standard than

whether to maintain documents disclosed in discovery in

confidence.”     Uni-Sys., LLC v. United States Tennis Ass’n, Inc.,

No. 17-cv-147, 2019 WL 3753780, at *2 (E.D.N.Y. Aug. 8, 2019)

(quoting Johnson v. Federal Bureau of Prisons, No. 16-cv-3919,

2017 WL 5197143, at *3 (E.D.N.Y. Nov. 9, 2017)).           A party

seeking to file a document under seal must explain to the Court

why sealing is necessary to serve a countervailing interest that


                                      3
Case 1:18-cv-01545-EK-LB Document 99 Filed 12/29/20 Page 4 of 4 PageID #: 3056



overcomes the presumption of judicial access, and why it is

appropriate to seal the document in its entirety as opposed to

publicly filing a redacted version.

                              III. Conclusion

            Accordingly, Plaintiff is directed to amend his motion

to seal by explaining the basis for sealing exhibits A-H, J, K,

O, P, Q, AG, AH, AI, AK, AL, AQ, and AR, as set forth above, and

attaching copies of each exhibit for the Court’s review.

Plaintiff shall file this amended submission under seal by

January 15, 2021.     Defendants may join in Plaintiff’s

submission, or alternatively, Defendants shall file a response,

if any, by January 20, 2021.

            SO ORDERED.


                                    _/s/ Eric Komitee_________________
                                    ERIC KOMITEE
                                    United States District Judge


Dated: Brooklyn, New York
       December 29, 2020




                                      4
